Title: From Benjamin Franklin to Robert Morris, 30 January 1782
From: Franklin, Benjamin
To: Morris, Robert


Dear Sir,
Versailles, Jan. 30. 1782.
On perusing again your late Letters, I find that you imagine the whole 5. Millions of Florins borrowed in Holland, are free to be Disposed of by your Orders. Here it is understood that there are to be great Deductions, and that little of it remains. I shall obtain in a few Days, a State of the Account which I will send you by various Opportunities, that you may see what you can command, and not hazard Bills for more than the Funds amount to. I am happy to learn that you propose to ease me of the Money affairs which give me infinite Perplexity & Vexation. With the greatest Esteem, I am ever, Dear Sir, Your most obedient and most humble Servt.
R. Morris Esqe.
